IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania                    :
ex rel. Patrick Vanderpool                      :
                                                :
                      v.                        :
                                                :
Mr. Abrams/Mr. Lemasters,                       :
John Does and Jane Does                         :
to be named                                     :
                                                :    No. 1322 C.D. 2016
Appeal of: Patrick Vanderpool                   :    Submitted February 3, 2017


PER CURIAM
OPINION                                      FILED: May 17, 2017

               Patrick Vanderpool (Vanderpool) appeals, pro se, from the Greene
County Common Pleas Court’s (trial court) August 6, 2015 order granting the motion
of the Commonwealth’s Office of General Counsel on behalf of Progress Community
Corrections Center (PCCC) Director(s) M. Gary Abrams and/or David Lemasters,
John Doe and Jane Doe (hereinafter, Commonwealth) to dismiss Vanderpool’s
Petition for Writ of Habeas Corpus (Petition). Essentially, the issues for this Court’s
review are: (1) whether Vanderpool’s appeal was timely, and (2) whether the trial
court violated Vanderpool’s due process rights by denying the Petition without a
hearing.1 Upon review, we dismiss Vanderpool’s appeal as untimely.
               Vanderpool is a sex-offender parolee housed at PCCC in Waynesburg,
Greene County, Pennsylvania. PCCC is a secure community corrections facility
located adjacent to the State Correctional Institution at Greene (SCI-Greene). On or


       1
         Vanderpool presented six issues for this Court’s review: (1) whether the trial court erred by
not holding a hearing; (2) whether the trial court erred by consolidating this case; (3) whether
Vanderpool’s due process rights were violated; (4) whether the trial court favored the
Commonwealth; (5) whether the trial court should have issued a full opinion; and, (6) whether
Vanderpool’s case should have been given priority. However, those issues are subsumed within the
two aforestated issues.
about April 2, 2015, Vanderpool and 21 other similarly-situated parolees (Petitioners)
filed nearly identical petitions, in which they claimed that, despite having been
paroled from their respective correctional institutions, they are still effectively
incarcerated at PCCC. On April 20, 2015, the Commonwealth filed a motion to
consolidate the 22 cases, which Vanderpool opposed. The trial court granted the
Commonwealth’s motion and consolidated the cases on May 12, 2015. On May 18,
2015, the trial court ordered the Commonwealth to respond to the 22 petitions.
               By July 6, 2015 motion to dismiss the petitions without a hearing
(Motion), the Commonwealth stated that “the writ [of habeas corpus] may be used
only to extricate a petitioner from illegal confinement or to secure relief from
conditions of confinement that constitute cruel and unusual punishment.
[Commonwealth ex rel. Fortune v.] Dragovich[, 792 A.2d 1257 (Pa. Super. 2002)].”2
Motion at 7. Specifically, the Commonwealth declared:

               The . . . Petitioners were unable to secure an appropriate
               home plan prior to release from their respective state
               correctional institutions. However, the Petitioners were
               paroled . . . to [PCCC] in order to afford them an
               opportunity to maintain sexual offender counseling. This
               transition serves as an intermediate step prior to their
               release into the community, once a submitted home plan is
               approved.
               ....
               [T]he alternative to paroling the Petitioners . . . to [PCCC]
               would be to deny their parole until such time as they either
               obtain an approved home plan or their sentence expires.

       2
         The Commonwealth also asserted that the parolees’ complaints, including “access to
resources, inconvenient bathroom conditions and a leaking roof, amongst other inconveniences and
civil complaints . . . do[] not fall within the parameters contemplated by the extraordinary remedy of
habeas corpus,” but rather are more appropriately raised in a civil rights action. Motion at 8.
Indeed, the law requires that “the writ may issue only when no other remedy is available for the
condition the petitioner alleges or available remedies are exhausted or ineffectual.” Dragovich, 792
A.2d at 1259.
                                                  2
Motion at 9-10. By July 28, 2015 order, docketed August 6, 2015, the trial court
granted the Commonwealth’s Motion.
               On September 10, 2015, Vanderpool appealed from the trial court’s
order.3 Pennsylvania Rule of Appellate Procedure (Pa.R.A.P.) 903(a) requires that an
appeal from a trial court’s order “shall be filed within 30 days after the entry of the
order from which the appeal is taken.” Pa.R.A.P. 105(b) also prohibits this Court
from ”enlarg[ing] the time for filing a notice of appeal, a petition for allowance of
appeal, a petition for permission to appeal, or a petition for review.” See One Tree
Condominium Ass’n v. Greene, 133 A.3d 113 (Pa. Cmwlth. 2016); In re Kemmerer,
405 A.2d 1108, 1109 (Pa. Cmwlth. 1979). Accordingly, Vanderpool was required to
file his appeal from the trial court’s order by September 8, 2015. Because he did not
file his appeal until September 10, 2015, it was untimely and, thus, must be
dismissed.4
               Based on the foregoing, Vanderpool’s appeal is dismissed as untimely
filed.5


Judge Cosgrove concurs in the result only.




          3
          Vanderpool appealed to the Superior Court, which transferred the matter to this Court on
August 4, 2016. Notably, by May 18, 2016 memorandum order, the Superior Court concluded that
the nature of Vanderpool’s claim is in mandamus, which falls within the scope of this Court’s
original jurisdiction. See Commonwealth ex rel. Vanderpool v. Abrams (Pa. Super. No. 1420 WDA
2015, filed May 19, 2016).
        4
           See Commonwealth ex rel. Grill v. Abrams (Pa. Cmwlth. No. 1051 C.D. 2016, filed
November 1, 2016). Michael Grill was one of the other 21 petitioners.
        5
          In light of our holding, we do not reach the merits of Vanderpool’s appeal, as discussed in
Commonwealth ex rel. Vanderpool v. Abrams.


                                                 3
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania         :
ex rel. Patrick Vanderpool           :
                                     :
                 v.                  :
                                     :
Mr. Abrams/Mr. Lemasters,            :
John Does and Jane Does              :
to be named                          :
                                     :   No. 1322 C.D. 2016
Appeal of: Patrick Vanderpool        :


PER CURIAM

                                  ORDER


            AND NOW, this 17th day of May, 2017, we hereby dismiss as untimely
Patrick Vanderpool’s appeal from the Greene County Common Pleas Court’s August
6, 2015 order.